Case: 20-51026     Document: 00515987020         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 20, 2021
                                  No. 20-51026                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gary Burton Chatham,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-65-7


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gary Burton Chatham pleaded guilty to conspiracy to possess, with
   intent to distribute, at least 50 grams of methamphetamine, in violation of 21
   U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)(viii). He was sentenced to, inter
   alia, a within-Sentencing Guidelines term of 108 months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51026      Document: 00515987020           Page: 2     Date Filed: 08/20/2021


                                       20-51026



   Chatham contends the court erred by: failing to provide an adequate
   explanation for his sentence; and imposing one that is unreasonable.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751-53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Chatham , however, did not preserve his lack-of-adequate-explanation
   claim in district court; therefore, as Chatham acknowledges, review is only
   for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir.
   2012). Under that standard, Chatham must show a forfeited plain error
   (clear or obvious error, rather than one subject to reasonable dispute) that
   affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes that showing, we have the discretion to correct the
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings”. Id.
          Prior to receiving his sentence, Chatham requested a downward
   departure from the Guidelines sentencing range in the light of his advanced
   age, life expectancy, mental and physical conditions, long-time marriage, and
   military service. The Government opposed a lower sentence, contending:
   Chatham actively bought and sold drugs; neither his age nor physical
   condition limited his criminal conduct; and he tested positive for drugs
   during his pretrial supervision. The court offered no explanation for his




                                           2
Case: 20-51026      Document: 00515987020             Page: 3   Date Filed: 08/20/2021


                                       20-51026



   within-Sentencing Guidelines term. But, Chatham’s failure to demonstrate
   how lack of explanation affected his sentence precludes relief under plain-
   error review. See United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th
   Cir. 2009) (noting failure to explain within-Sentencing Guidelines term does
   not constitute violation of substantial rights).
          Regarding Chatham’s unreasonable-sentence claim, a properly
   calculated sentence within the Guidelines sentencing range, as in this
   instance, is presumptively reasonable. United States v. Cooks, 589 F.3d 173,
   186 (5th Cir. 2009); see, e.g., United States v. Miller, 665 F.3d 114, 119 (5th
   Cir. 2011) (noting presumption of reasonableness applies to within-
   Guidelines sentences “even if the applicable Guideline is not empirically
   based”).
          Chatham did not rebut the presumption of reasonableness attached to
   his within-Guidelines sentence. He fails to show “the sentence does not
   account for a factor that should receive significant weight, gives significant
   weight to an irrelevant or improper factor, or represents a clear error of
   judgment in balancing sentencing factors”. United States v. Hernandez, 876
   F.3d 161, 166 (5th Cir. 2017) (explaining how presumption may be rebutted).
          To the extent Chatham challenges the denial of a downward
   departure, our court lacks jurisdiction to review the issue. See United States
   v. Rodriguez-Montelongo, 263 F.3d 429, 431 (5th Cir. 2001) (explaining our
   court is “generally without jurisdiction to review a sentencing court’s refusal
   to grant a downward departure when its decision is based upon a
   determination that departure was not warranted on the facts of the case
   before it” (citation omitted)).
          AFFIRMED.




                                           3